Citation Nr: 0806872	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  00-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) or degenerative disc disease (DDD) of the 
lumbar spine as secondary to service-connected lumbosacral 
strain.

2.  Entitlement to a compensable disability rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1999 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
New Orleans, Louisiana.  

The Board's Evidence Development Unit (EDU) undertook 
additional development regarding the issues pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2003)).  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  In September 2003, in 
accordance with the holding in DAV, this appeal was remanded 
to the RO for additional development.  This matter was 
remanded again in May 2004 to address notice deficiencies and 
for additional development.  

After the veteran testified in July 2002 at a videoconference 
hearing before a Veterans Law Judge who is no longer employed 
by the Board, this matter was remanded a third time to afford 
the veteran the opportunity to testify at a videoconference 
hearing before a Veterans Law Judge at the RO.  He attended 
such a hearing in October 2007 and the transcript is 
associated with the claims file.

This matter is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's degenerative changes of his lumbar spine are 
related to service or to his service-connected lumbosacral 
strain.    

2.  The evidence reflects that the veteran has no muscle 
spasm, limitation of motion or painful motion attributable to 
his service-connected lumbosacral strain.  


CONCLUSIONS OF LAW

1.  Degenerative changes affecting the lumbar spine were 
neither incurred or aggravated in service, nor may 
degenerative changes be presumed to have been incurred in 
service, nor are they proximately due to service-connected 
lumbosacral strain.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159. 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for a compensable rating for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in May 1999.  The RO adjudicated it in August 1999.  
In this case, the VA's duty to notify was satisfied 
subsequent to the initial AOJ decisions by way of a letter(s) 
sent to the appellant on June 2004.  An additional letter was 
sent in March 2003.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection and for an increased 
rating, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claim.  The duty to assist letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  Although the notice letters were not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued on April 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.   In this case 
the June 2004 letter specifically advised the veteran to 
refer to previous rating decisions, statements of the case 
and/or supplemental statements of the case for specific 
evidence.  This letter also told the veteran that he should 
submit evidence showing his service connected disability had 
gotten worse, and told him to send recent medical records 
preferably within the past 12 months.  The March 2006 letter 
expanded this by informing him more specifically that his 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  This letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Additionally this notice also 
apprised him of how the VA determines the effective date for 
entitlement to benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private records were 
obtained and associated with the claims folder.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes VA examinations including the one from April 2005 as 
well as the most recent one from August 2006 which included 
review of the claims file.     

In summary, the duties imposed on the VA to notify and assist 
have been considered and satisfied.  Through notices of the 
RO and the AMC, the claimant has been notified and made aware 
of the evidence needed to substantiate his claim for a 
compensable rating as well as entitlement to service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection and Increased Rating Factual 
Background 

Service medical records included a July 1942 enlistment 
examination revealing normal spine.  In October 1942 he was 
seen for complaints of low back pain saying that the pain 
developed in 1939 prior to service after he was treated for 
appendicitis saying that the wound broke down and he was laid 
up for 2 months.  His back ache subsided and then he joined 
the Marines and since then his pain seemed to be worsening.  
Physical examination revealed moderate lumbar spinal motions 
and leg signs were normal.  There was no muscle spasms and no 
localized tenderness, no scoliosis or vertebral displacement.  
The history and findings were compatible with a postural 
muscle strain syndrome of the lumbar region and the 
complaints and disability were out of proportion with 
findings.  The diagnosis was undetermined, strain muscular 
lumbar region.  

Another October 1942 record revealed physical examination 
findings of no loss of motion, complaints of right lumbar 
muscle pain and tenderness to palpation of the muscle on the 
right side, but no radiating leg pain.  The diagnosis was 
changed from undetermined, sprain musculolumbar region to 
myositis, chronic lumbar.  He continued to be diagnosed with 
myositis, chronic lumbar and complained of being unable to 
perform his duties.  In November 1942 he appeared before a 
Medical Board, with X-rays from October 1942 noted to show no 
evidence of bone or joint pathology, and the history of 
admission in October 1942 for myositis, chronic, lumbar.  The 
veteran said he had back pain for 3 years and was treated 
prior to service.  Since enlistment he has been in sick bay 
for numerous occasions.  Physical examination revealed 
posture to have round shoulders, sway back, normal spine 
range of motion and complaints of soreness over the right 
iliac crest and right crest trochanter.  Lumbosacral and 
sacroiliac signs were negate and reflexes were physiological.  
The diagnosis was myositis, chronic, lumbar not incurred in 
line of duty, existed prior to entry and deemed not 
aggravated.  The records from October 1942 to October 1943 
gave continued complaints of back pain with normal ranges of 
motion shown on physical examinations with no deformity or 
spasms.  He did complain of leg pain on full flexion in one 
October 1942 note.  

Private medical records from July 1944 included recitation of 
treatment for appendicitis in July 1940 for appendicitis, and 
treatment from February 1941 to March 1942 for mostly cold 
and flu symptoms.  Another July 1944 treatment record 
reported treatment in May 1944 for aching and pain in the 
legs, feet, and the development of a rash and painful spot 
over the spine, suspected as meningococcemia.   

In September 1944 the veteran underwent a VA examination 
which revealed no tenderness on palpation, nor localized 
tenderness.  Any position caused back pain after lifting 
heavy things.  He had to give up working as a fireman.  
Neurologically no specific findings were made.  He was noted 
to have low back pain beginning in 1940 with the veteran 
thinking it was aggravated by service.  On examination 
occasional exaggerated lordotic lumbar spine was disclosed.  
Finger to toe was within 12 inches of the floor and the rest 
of his movements and straight leg raise were within 
physiological limits.  The diagnosis was sacroiliac weakness, 
slight, lordosis exaggerated. 

In October 1944 service connection was granted for lumbar 
lordosis with sacroiliac weakness and loss of motion of the 
lumbar spine, with a 10 percent initial rating assigned.  

A February 1947 VA examination noted the veteran's history of 
hurting his back in boot camp with continued problems since, 
with low back pain on standing too long or attempting to lift 
anything.  Examination revealed he walked normally, stood 
erect with straight spine, lumbar spine lordosis markedly 
increased.  No muscle spasm was noted, but he had tenderness 
across the lumbosacral joint.  All motions of the spine were 
approximately normal.  Laseques sign was positive 
bilaterally.  No sciatic tenderness was present.  The 
diagnosis was chronic lumbosacral strain, mild.  X-rays from 
the same month were negative for fracture, dislocation, bone 
pathology or arthritis.

An April 1951 VA examination gave the history of back 
complaints 3 years before service with continued complaints 
of back pain during service, with discharge from the service 
7 or 8 months later.  He continued with intermittent back 
pain.  Physical examination showed some exaggeration of 
normal curves of the back both of the dorsal kyphosis and 
lumbar lordosis.  He pointed to the right side of the crest 
and ilium as the point of pain.  There was good range of 
motion in all directions with no particular pain on motion, 
no muscle spasm, tenderness or scoliosis.  Straight leg raise 
was 90 degrees bilaterally, rotation and motion of the hips 
was negative.  There was no pain on hyperflexion or 
hyperextension and Ely's test was negative.  The diagnosis 
was no disease found.  X-ray from April 1951 was negative for 
fracture, dislocation or bone pathology, with intervertebral 
spaces of normal width and sacroiliac articulations of equal 
width.

In May 1951 a rating reduced the evaluation of the veteran's 
low back disorder to noncompensable.  

A June 1951 private examination notes the history of the 
veteran's low back and right leg pain dated to 1938 with many 
exacerbations of low back pain including in service.  
Presently he complained of low back pain but had no radiation 
of the pain down the right leg and no numbness in the right 
legs.  Physical examination showed no gross contour 
abnormalities of the spine except for slight dorso lumbar 
scoliosis and increased lumbar lordosis.  There was no spasm 
and range of motion was full but with a low degree of pain on 
the extremes of motion.  Neurological exam revealed no 
abnormalities in the lower extremities, with sensory and 
reflexes all normal, and no calf or thigh atrophy.  X-rays 
from May 1951 were normal.  

Private treatment records from 1995 to 1999 mostly addressed 
heart problems, although a July 1997 ER record for chest 
pains, noted that the chest X-ray also included findings of 
scoliosis.  In February 1999 he was seen for complaints of 
back pain with right leg radiation with a history of injury 
of the low back in 1942 sustained when participating in 
jujitsu maneuvers in service.  Review of systems revealed 
numbness and tingling in the right leg.  He had arthritis in 
his back.  His range of motion was 50 percent of normal with 
minimal parevertebral spasms.  Straight leg raise was to 90 
degrees with discomfort in the low back.  Dorsalis pedis and 
posterior tibial pulses were diminished but equal.  Patellar 
and Achilles reflexes were trace but equal.  The diagnosis 
was symptomatic degenerative lumbar disc syndrome with right 
leg radiculitis.  Treatment was with Vicodin and Soma.  

An April 1999 private doctor's letter said the veteran was 
his patient since 1993.  At that time the veteran was 
suffering from lumbar disc disease.  His lumbar disc disease 
dated back to his service in 1942.  At that time he was 
hospitalized about 3 weeks due to a back injury in military 
training.  He has had some lumbar disc problems in his life 
since that time however it has not been extremely 
debilitating.  Over the last 5 years he has had progressively 
debilitated by his injury.  At this time he was completely 
disabled.  He needed surgery, but his heart problems preclude 
this.  The doctor saw the veteran in February 1999 and he was 
walking with great difficulty due to pain and neurological 
deficits in the right lower extremity.  The doctor expected 
his debilitation from the radiculopathy would increase until 
the veteran was using a walker or wheelchair.  

A July 1999 VA examination noted the veteran to report injury 
to his back during basic training in the 1940's and he said 
that he was hospitalized and was recommended to undergo 
surgery but declined.  He said he's never gotten over this 
pain and was on Vicodin and Percocet.  He wanted the VA RO to 
know that he was in constant pain and said that an MRI showed 
extensive disease and has been diagnosed with radiculopathy 
of the right leg with some atrophy.  He ambulated by pushing 
a 4 wheel walker.  He was also noted to have extensive heart 
disease and was not a candidate for lumbar surgery.  Physical 
examination showed pain in all ranges of motion.  He had 60 
degrees flexion, 15 degrees extension, with all other 
movements of 20 degrees.  He had pain on straight leg raise 
of 40 degrees of the right leg.  X-ray revealed moderate 
osteoarthritic changes involving the lumbar spine with 
narrowing of disc space between L4-5 and L5-S1, osteoporosis 
of visualized bones and calcification of the dominant aorta.  
The impression was osteoarthritis of the lumbar spine with 
radiculopathy of the right leg.  The veteran requested that 
nerve conduction studies not be done because of all his 
multiple medical problems unless necessary for the RO.  The 
veteran's current back problem was degenerative disc disease 
(DDD).  The RO was noted to want to know if there was any 
relationship between this finding and his service connected 
lumbar strain.  The examiner opined that although it would be 
impossible for a doctor in 1999 to say that this current 
problem happened in the 1940's particularly with no medical 
records but it also would not be possible for the examiner to 
say there was no relationship. 

The veteran's wife wrote in November 1999 that she was 
married to the veteran at the time of his inservice injury 
and that prior to service he had no back problems, but ever 
since the service he's had back problems that have gotten 
worse as he aged.

A December 1999 private doctor's note reflects that the 
veteran was seen for further evaluation with continued 
complaints of back and right leg pain.  He was seeking help 
to establish a VA claim.  There had been no change in his 
symptoms.  Examination revealed no lumbar spasm.  There was 
decreased lumbar range of motion.  He only partially reversed 
the lumbosacral curvature.  Straight leg raise was positive 
at 80 degrees on right and deep tendon reflexes were absent 
at the ankles although his strength was intact.  The 
impression was lumbar stenosis by prior MRI.  He failed to 
respond to medical treatment.  He was noted to have increased 
activity that had increased his pain.  The doctor advised 
continued use of narcotic medications.  He was not a surgical 
candidate.  

A February 2000 private doctor's letter to the veteran 
indicates he evaluated the veteran in the same month and the 
veteran reported getting right leg weakness and could not 
walk on the right toe, but did have good strength on left toe 
walking.  The veteran was getting more lower extremity 
weakness and prior magnetic resonance imaging (MRI) revealed 
a posterior moderate sized herniated disc which in 
combination with the hypertrophic herniated disc and 
hypertrophic ligamentum flavion caused a spinal stenosis and 
bilateral recess stenosis with encroachment into the neuro 
foramen bilaterally.  The veteran did have a spinal stenosis 
diagnosed from MRI of August 1995 at the L4-5 level.  This 
doctor noted that the veteran requested a records review from 
the VA in order to possibly make a diagnosis 58 years after 
his discharge from service that he has continued to suffer 
with spinal stenosis.  In order to do so the doctor reviewed 
the available records but noted that the records from the 
Marines available for review did not say why the veteran was 
relieved from active duty due to not being physically 
qualified.  The doctor noted that the records did show that a 
VA record from January 1947 showed a presently existing 
disability at 10 percent disabling but did not state the 
disability.  The August 1999 rating was noted to show him to 
have a service-connected lumbar strain.  The doctor concluded 
that it was going to be extremely difficult to prove that the 
veteran had a spinal stenosis in 1942 and that it existed to 
the present time 58 years later.  The doctor could prove the 
veteran had a spinal stenosis in August 1995 but to connect 
it to 58 years earlier to 1943 would be impossible.  

The veteran testified at his May 2000 RO hearing that he was 
currently getting treatment for his back and said he gets 
muscle spasms mostly in the morning.  He said he got pain 
down both legs when he walked and described his pain as 7-
8/10.  He got pain down the right leg and said his back pain 
caused problems driving and going up and down stairs.  He was 
unable to cut his grass and he was somewhat limited in 
household activities like cooking, and could only stand for 
short amounts of time.

X-rays and MRI reports from January 2001 revealed findings of 
a 3-4 millimeter Grade I degenerative anteriorlisthesis at L4 
with findings of advanced hypertrophic joint atrophy at L4-5, 
L5-S1 with mild narrowing of the L4-5 disc space with 
findings of spondylosis but no evidence of fracture or 
destructive abnormalities and MRI revealed these same 
findings but also noted a broad based posterior bulge of L4-5 
disc with dehydration, with the above findings contributing 
to a severe central canal stenosis at L4-5 along with 
substantial dehydration of upper lumbar discs.  Reports from 
January 2001 to August 2001 addressed the veteran's 
complaints of neurological problems with leg numbness and the 
findings from a Grade I degenerative slippage of L4 on L5 and 
the above MRI and X-ray findings discussed.  The doctors also 
discussed the possibility of the veteran undergoing surgery 
on the caudal sac, but by August 2001 it was determined that 
the veteran was not a good surgical candidate and he was 
advised to continue treating with medications.  

Private treatment records from 2002 revealed some mention of 
back problems with neurological complaints.  In May 2002 he 
was seen for complaints of numbness in the right leg with 
examination showing some weakness on right toe walking, 
although left toe walk was normal.  Heel walk was also 
normal.  X-rays done the same month showed unchanged a 4 
millimeter slippage of L4-5 since last films taken in January 
2001.  Thus his spine was fairly stable, probably due to a 
large amount of calcium build up between the vertebral 
bodies, which tends to stabilize the spine.  There were also 
sclerotic and degenerative changes in the interarticular 
facet joints of almost all the lumbar vertebrae, but overall 
there was practically no changes between the X-rays done in 
January 2001 and May 2002.  The veteran had a very tight 
stenosis at the L4-5 level but was able to get along fairly 
well so at this point it was more of a pain problem than one 
causing neurological deficit.  The doctor could do a surgical 
procedure at L4-5 and decompress the caudal sac and nerve 
root to relieve the pain but if he could tolerate pain on a 
minimal amount of medication in view of his age, the doctor 
advised continuing as he was.  

The veteran's testimony in a July 2002 hearing before a 
Veterans Law Judge no longer employed the Board contained his 
assertions that he had no back problems prior to service and 
that he injured his back doing strenuous training.  At the 
hearing the representative pointed out that additional 
records needed to be obtained.

A March 2005 X-ray gave an impression of severe generalized 
osteopenia with old compression fracture deformities as 
noted.  Severe diffuse thoracolumbar spondylosis and subacute 
hairline fracture could not be excluded.

The report of an April 2005 VA examination revealed the 
veteran to state that he was injured during World War II 
while serving overseas.  His chief complaint was low back 
pain and over the years it worsened and became more severe 
the past 15 years.  He was treated by doctors for this 
problem mostly with pain medications and had no surgery.  His 
primary medications were Oxycontin and Percocets.  These 
helped temporarily.  He has been careful about taking his 
medications.  He walked with a cane.  His low back pain was 
said to go into both lower extremities, primarily on the 
right.  He wobbled when he walked.  He could not walk 
straight and had numbness and swelling of both feet.  The 
left leg was atrophied and he could not stoop.  His back was 
worse in sitting.  He had weakness, fatigue and lack of 
endurance.  He could not walk more than down the hall a few 
feet and back.  Physical examination revealed 40 degrees 
flexion, no extension and 10 degrees in all remaining 
motions.  He could not heel or toe walk.  He had marked 
paravertebral spasm on palpation of the low back.  There was 
no tenderness.  Lasegues test was positive with 60 degrees on 
the left and right.  The rock and flexion of both legs to 
abdomen was barely obtainable and painful as was sciatic 
nerve stress test.  There was no weakness of either great toe 
and no loss of sensation to light touch of either lower 
extremity.  Knee jerks were brisk and equal and ankle jerks 
were absent.  X-ray revealed severe generalized osteoporosis.  
There was diffuse narrowing of the lumbar disc space with 
loss of disc height of T11-T12 and L1 vertebral bodies and 
diffuse bulky osteophytes scattered throughout the lumbar 
vertebrae.  There was severe narrowing noted over the facet 
joints too.  The diagnosis was severe generalized 
osteoporosis with old compression fracture deformities at 
T11, T12 and L1, severe diffuse thoracolumbar spondylosis, 
osteoarthritis, subacute hairline fracture, abnormalities 
possible.  The examiner opined that there was no question 
about the veteran's problem.  There was no way that it can be 
said to be said that his current condition was due to his 
condition in service so many years ago.  The examiner tried 
to get through the claims file per the request but it was not 
possible to find the reports and pass an opinion on the same.  
The examiner did not think it was necessary in order to reach 
a valuable and valid conclusion.

Private medical records revealed that the veteran was 
hospitalized and received physical therapy from October 2005 
to February 2006 following surgery for abdominal 
abscess/colon resection, with the physical therapy for 
deconditioning after this surgery.  He was also noted to have 
lumbar stenosis.  

The report of an August 2006 VA examination gave an opinion 
based on chart review not physical examination.  The examiner 
opined that the veteran's present condition was not due to 
military service.  The basis for the opinion was the 
examiner's 40 plus year history of spinal care and the 
literature reviewed by this examiner.  The veteran had never 
been found to have any abnormalities until now and only 
because he has lived long enough to have the characteristic 
changes of age.  The old files were excellent and revealed no 
injuries, only a long history of chronic back claims without 
findings.  Post-traumatic changes were localized which these 
were not.  The chart review revealed that the veteran had 
never had any objective evidence of anything and spent much 
of his short military term on sick call and was not ever 
noted to have anything.  

Private medical records revealed that the veteran was seen 
for low back pain in September 2006 with past medical history 
significant for recent fall with back pain after a fall.  
Recent computed tomography (CT) showed a L1 compression 
fracture of indeterminate age and also severe spinal stenosis 
of L4-5.  The assessment was history of recent fall and onset 
of acute back pain with CT revealing L1 compression fracture.  
He was hospitalized in October 2006 after a fall and 
fractured his right superior inferior pubic ramus.  

A December 2006 follow-up revealed complaints of lower back 
pain and pelvic pain.  He was noted to have been seen in 
September 2006 for a L1 compression fractures with CT scan 
showing L1 compression fracture and severe spinal stenosis at 
L4 and L5.  Physical examination of the lumbar spine revealed 
straightening of the lumbar spine and right paravertebral 
tenderness at L5-S1.  The diagnosis was closed fracture of 
the lumbar vertebrae without spinal cord injury, pathological 
fracture of the vertebrae and spinal stenosis of the lumbar 
region.  A bone scan of December 2006 showed diffuse abnormal 
pressure within L3 most likely due to acute fracture and mild 
increased uptake within S1 joints most likely related to 
degenerative disc disease.  An MRI of the same month showed 
moderate compression deformity of the L3 with findings 
compatible with recent fractures as well as multilevel lumbar 
spondylosis most severe at L4-5.  MRI of the thoracic spine 
showed no findings suggestive of fracture of the thoracic 
spine.  A January 2007 CT scan showed a moderate compression 
fracture of the L3 with abnormal signal changes, with the 
findings said to possibly be related to trauma, although the 
possibility of METS lesion could not be excluded.  
Correlation with bone scan was advised.  An MRI of the 
thoracic spine also done in January 2007 showed no evidence 
of fracture or malalignment of the thoracic spine although 
abnormal signal through much of the L3 body was noted which 
was moderately compressed.  Also multilevel spondylosis was 
again noted, mostly severe at L5.  

The veteran testified at his videoconference hearing of 
October 2007 that he hurt his back in service doing martial 
arts training and that his injury was so bad that surgery was 
offered at the time.  He described having spasm for 30 to 40 
years.  Regarding the actual injury he said he was 
hospitalized for about a month and wore a back brace shortly 
after service and saw a doctor and received epidurals shortly 
after service.  His representative discussed the findings 
from the most recent VA examination and hospital records 
showing severe back problems.  

III.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Based upon review of the evidence, the Board finds that 
service connection is not warranted for any degenerative disc 
disease (DDD) or degenerative joint disease (DJD) of the 
lumbar spine.  The bulk of the negative evidence is against 
finding any such pathologies affecting the lumbar spine as 
being related to his service-connected lumbar strain.  The 
service medical records were noted to have been silent for 
any X-ray evidence of lumbar spine bone or joint pathology 
and he was diagnosed with myositis of the lumbar spine in 
service.  The records shortly after service likewise did not 
reveal any evidence of any arthritis of the lumbar spine 
having been manifested within one year of discharge from the 
service.  The VA examinations from September 1944, February 
1947 and April 1951 were negative for any evidence of an 
intervertebral syndrome such as DDD or DJD, as were private 
records from that time period.  The first clear evidence of 
such pathology is not shown until records from 1999 
reflecting treatment for complaints of a lumbar disc syndrome 
with radiculitis, with X-rays and MRI's from the same year 
confirming the presence of degenerative changes within the 
lumbar spine, including osteoarthritis as well as disc 
pathology involving the L4-5 disc.  There is evidence that 
the spinal pathology does date back to the early to mid 
1990's with the April 1999 doctor's letter stating that he 
treated the veteran for lumbar disc disease back in 1993, and 
a February 2000 doctor's letter stating that there were MRI 
findings of spinal stenosis in August 1995.  Later, there was 
evidence of a fracture as shown in records from March 2005 
and thereafter.  

Although spinal degenerative pathology involving arthritic 
changes as well as disc pathology and fracture are now shown, 
the evidence does not reflect that it is either related to 
service, nor is it shown to have been caused or aggravated by 
the service connected lumbosacral strain disorder.  The 
opinions from the VA examiners in April 2005 and in August 
2006 both stated that the veteran's current lumbar spine 
condition was not related to his lumbar spine condition that 
was treated in service.  The April 2005 opinion was based on 
physical examination and partial review of the claims file, 
but the August 2006 opinion was based on review of the claims 
file.  The veteran has not submitted evidence to contradict 
these opinions essentially stating that there is no 
relationship between the current spine disorders involving 
intervertebral disc pathology, arthritic changes and spinal 
stenosis, and his lumbar strain.  Although the veteran 
attempted to have a private doctor address such a possible 
relationship between his spinal stenosis and disc condition 
and his service connected lumbar strain, this doctor in a 
February 2000 letter stated that it was not possible to do 
so.  

As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2007).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2007).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

As discussed above the Board has denied service connection 
for DDD or DJD of the lumbar spine or for any other bone or 
disc pathology involving the lumbar spine.  Therefore the 
criteria for intervertebral disc disease in its various 
revised forms is not for application.  

On August 26, 2003, the rating criteria for all spinal 
disabilities, including those involving loss of motion and 
lumbosacral strain, were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 2003) (now 
codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Codes 
5235 to 5243).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  Under the General Rating Formula, forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007)).

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court has held that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the old criteria, Diagnostic Code 5295 provides that a 
10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating 
may be assigned when there is severe lumbosacral strain with 
a listing of the whole spine to the opposite side, positive 
Goldthwait' s sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion. 38 
C.F.R. § 4.71a,  Diagnostic Code 5295 (2003) (effective prior 
to September 26, 2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

In this case, the Board finds that while the veteran does 
have severe limitation of motion and findings such as spasm, 
and pain on motion, the evidence reflects that all these 
findings are attributable to his nonservice-connected disc 
pathologies.  Such findings were noted to accompany 
neurological findings of radiculitis which resulted from his 
nonservice-connected disc pathologies.  The July 1999 
examination determined that all findings on physical 
examination were due to his DDD, when the examiner said that 
his current back problem was from DDD and that it was 
impossible to relate his current problem to his lumbar 
strain.  Likewise the examiner in April 2005, after reporting 
findings on physical examination, including severely limited 
motion and spasm as described above, stated that there was no 
question that the veteran's current back problems cannot be 
from his lumbosacral strain condition from so many years ago.  
Likewise the examiner in the August 2006 examination pointed 
out that chart review showed the veteran "never had 
objective evidence of anything" in the past records.  A 
review of the earlier VA examinations from 1944 to 1951 at a 
time when he had no degenerative pathology revealed the 
lumbar symptoms to be essentially mild, with the most recent 
of such examinations, the April 1951 examination, showing 
normal range of motion without pain, no spasm or tenderness 
and only some exaggeration of normal curves of the back on 
dorsal kyphosis and lumbar lordosis.  The prior examinations 
of September 1944 and February 1947 similarly revealed some 
exaggerated lordotic curve, but no spasm, and essentially 
normal ranges of motion.  The findings of these early 
examinations conducted prior to the onset of degenerative 
changes thus appear to establish a baseline for the 
symptomatology attributable to the service-connected lumbar 
strain, as all other manifestations of pain, spasm and 
limited motion are due to the nonservice-connected 
intervertebral disc syndrome.  

Thus the evidence reflects that the symptoms attributable to 
the service-connected lumbar strain include a range of motion 
that would fall within noncompensable limits, both on 
consideration of Diagnostic Code 5292 and on consideration of 
the combined motions under the General Formula in effect 
since September 26, 2003. Although the veteran was 12 inches 
from touching the ground in the September 1944 examination, 
this would be greater than 85 degrees and thus would be 
noncompensable under both criteria.  All other motions in all 
other examinations are shown to be normal during these 
examinations, as well as the June 1951 private examination.  

Likewise the Board finds that a compensable evaluation is not 
warranted for lumbosacral strain based on Diagnostic Code 
5295 as there is not evidence of characteristic pain on 
motion in these earlier examinations.  Although he did report 
pain at the extremes of all motion in a June 1951 
examination, he only reported it at the extremes and the 
other examination reports prior to the onset of degenerative 
changes failed to show any pain on motion.  

In sum for the reasons discussed above, the preponderance of 
the evidence is against a compensable rating for the 
veteran's lumbosacral strain.

III. Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).  In this case, 
the evidence fails to show the veteran to be unemployable or 
to have had frequent hospitalizations due to either his 
service-connected lumbosacral strain.

Further, the Board notes that the Court, in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
38 U.S.C. § 5110.  Accordingly, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that, over the relevant appeals period, the veteran meets the 
criteria for a noncompensable disability rating for his 
service-connected lumbosacral strain.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.


ORDER

Service connection for DJD or DDD of the lumbar spine is 
denied.  

A compensable evaluation for service-connected lumbosacral is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


